34 F.3d 1069
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick WEAVER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 94-5060.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1994.

1
Before:  GUY and BOGGS, Circuit Judges, and CLELAND, District Judge.*

ORDER

2
Frederick Weaver appeals a district court order affirming the Secretary's denial of his applications for social security disability insurance and supplemental security income benefits.  The parties have expressly waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
Weaver filed applications for social security disability insurance and supplemental security income benefits alleging that he suffered from injuries to his knees and wrists.  Following a hearing, an administrative law judge (ALJ) determined that Weaver was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.  The Appeals Council declined to review the ALJ's determination.


4
Weaver then filed a complaint seeking review of the Secretary's decision.  The district court affirmed the denial of benefits and granted judgment to the Secretary.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The ALJ properly rejected Weaver's subjective complaints of disabling pain.   See Siterlet v. Secretary of Health and Human Servs., 823 F.2d 918, 920 (6th Cir.1987) (per curiam).  The ALJ properly cited evidence other than his own personal observations in concluding that Weaver's testimony was not credible.   Martin v. Secretary of Health and Human Servs., 735 F.2d 1008, 1010 (6th Cir.1984).  Weaver did not present objective evidence that he was suffering from disabling pain.   Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).


6
Finally, Weaver contends that the testimony of the vocational expert does not establish a significant number of jobs in the local economy which he can perform.  Weaver believes that 500 jobs within a 150 mile radius of his home is not a significant number.  However, 500 jobs in the local economy where a claimant resides does constitute a significant number of jobs.   Jenkins v. Bowen, 861 F.2d 1083, 1087 (8th Cir.1988).


7
Accordingly, we affirm the district court's order.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation